Citation Nr: 0117980	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  01-03 609	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 25, 1977 decision of the Board of Veterans' Appeals 
(Board) in denying an increased rating for service-connected 
psychiatric disability and in denying a total rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1951 to 
September 1971.  

Historically, a February 1972 rating action granted service 
connection for chronic depressive reaction with headaches and 
assigned a 10 percent disability rating.  Service connection 
was also granted for hemorrhoids and residuals of an 
appendectomy and noncompensable ratings were assigned for 
each.  A March 1974 rating action increased the evaluation 
for service connected psychiatric disorder to 70 percent and 
granted a total rating based on individual unemployability, 
both effective January 26, 1974.  Following VA psychiatric 
rating examination in April 1975, this was confirmed and 
continued by a May 1975 rating action.  

Following VA psychiatric rating examination in April 1976, a 
June 1976 rating action reduced the 70 percent evaluation 
(which had been in effect for less than three (3) years) to 
50 percent, effective September 1, 1976 and terminated the 
total rating based on individual unemployability effective 
September 1, 1976.  The veteran appealed that decision and a 
Board decision on January 25, 1977 denied an increased rating 
for the service-connected psychiatric disorder and also 
denied entitlement to a total rating based on individual 
unemployability.  

Subsequently, a Board decision of March 16, 1998 denied 
service connection for hypertension and noted that an August 
1997 Motion for Reconsideration of the January 1977 Board 
decision had been denied in December 1997.  It was noted that 
there was a temporary stay on adjudication of alleged CUE in 
prior Board decisions pending publication of implementing 
regulations.  Also, because a favorable outcome as to the 
motion to revised the 1977 Board decision based on alleged 
CUE could possibly render moot a current issue of entitlement 
to a total rating and, thus, the adjudication of that issue 
was deferred pending a decision as to the alleged CUE in the 
1977 Board decision.  

Because a motion to revise the 1977 Board decision due to 
alleged CUE was withdrawn in May 1999, a June 4, 1999 Board 
decision dismissed that case, without prejudice to refiling.  
Subsequently, a revised but unsigned motion for revision of 
the 1977 Board decision based on alleged CUE was filed in 
March 2000 but a November 2000 Board decision dismissed that 
motion without prejudice to refiling because the motion was 
not signed as required by 38 C.F.R. § 20.1404(a) (2000) and 
did not specify which issues in the 1977 Board decision to 
which the motion pertained.  

The matter currently before the Board stems from another 
revised and signed motion filed with the Board in April 2001 
requesting revision of the 1977 Board decision, as to both 
the increased rating and total rating issues addressed 
therein.  


FINDINGS OF FACT

1.  A January 25, 1977 Board decision denied an increased 
rating for service-connected depressive reaction with 
headaches, then rated 50 percent disabling, and denied a 
total rating based on individual unemployability.  

2.  The Board's January 25, 1977 decision did not contain 
CUE.  


CONCLUSION OF LAW

The January 25, 1977 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400 through 20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1999). 
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error. 38 U.S.C.A. §§ 
5109A(a), 7111(a) (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made. If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 38 C.F.R. § 20.1403(c). Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
or a disagreement as to how the facts were weighed or 
evaluated. 38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 38 C.F.R. § 20.1403(b)(1). For a 
Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record. 38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative. The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates. Motions that fail to comply with these 
requirements shall be dismissed without prejudice. 38 C.F.R. 
§ 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error. 
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
these requirements. Motions that fail to comply with these 
requirements shall be denied. 38 C.F.R. § 20.1404(b).

The Board notes that since the June 1999 Board decision, it 
has been held by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans, et. al, v. 
Gober, 234 F.3d 682 (2000) that: 38 C.F.R. § 20.1404(b) in 
conjunction with § 20.1409(c), operated to prevent Board 
review of any CUE claim that is the subject of a motion that 
is denied for failure to comply with the filing and pleading 
requirements of the rule codified at 38 C.F.R. § 20.1404(b).  
This was contrary to the requirement of 38 U.S.C. § 7111(e) 
that a CUE claim "shall be decided by the Board on the 
merits."  However, the requirement that a motion for 
revision of a Board decision based on alleged CUE be signed 
is contained not at 38 C.F.R. § 20.1404(b) but at 38 C.F.R. 
§ 20.1404(a).  

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error as defined by the United States Court of Appeals for 
Veterans Claims in Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). 
Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 
6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 
Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 
10 Vet. App. 166 (1997).  Moreover, 38 C.F.R. § 20.1411(a) 
provides that the doctrine of the favorable resolution of 
reasonable doubt is not applicable in determinations of 
whether a prior Board decision contains CUE.  

History of the Case

The January 25, 1977 Board decision made the following 
findings of fact:

1.  The veteran's only compensable service-
connected condition is his nervous disorder.  

2.  The veteran is currently unemployed, has 
employment experience as a manager in customer 
service, completed four years of high school and 
has not worked for several years.  

3.  The veteran's service-connected nervous 
disorder is manifested by ambivalence, low self-
esteem, depression, anger and feelings of 
rejection.  

4.  The veteran's insight and judgment are fairly 
good, he is able to relate socially to others, and 
he is oriented in all spheres.  

5.  The veteran's service-connected conditions do 
not preclude some form of substantially gainful 
employment.  


Based on those findings of fact, the Board in January 1977 
made the following conclusions of law:

1.  The manifestations referable to the veteran's 
service-connected depressive reaction with 
headaches do not warrant a rating in excess of the 
50 per cent (50%) currently in effect.  (38 U.S.C. 
355; 38 C.F.R. Part 4, Code 9405).  

2.  The veteran's service-connected disabilities 
do not render him unemployable.  (38 U.S.C. 355; 
38 C.F.R. 3.321, 3.340, 3.341, Part 4).  

Initially, the Board notes that 38 C.F.R. § 3.344(a) sets 
forth certain provisions governing the stability of 
disability evaluations.  However, 38 C.F.R. § 3.344(c) 
specifically provides that the provisions of 38 C.F.R. 
§ 3.344(a) apply only to ratings that have continued for long 
periods of time (5 years or more) at the same level.  Here, 
however, the 70 percent rating for the service-connected 
psychiatric disorder had been in effect for more than 2 but 
less than 3 years when it was reduced by the 1976 rating 
action which was appealed to and address by the Board in 
January 1977.  Thus, the provisions of 38 C.F.R. § 3.344(a) 
were not applicable.  

Attention is also drawn to a statement in the 1977 Board 
decision that "this Board's determination in this case is 
not to decide whether the veteran's disability has decreased 
in severity since his last examination.  Rather, it is our 
responsibility to determine whether the rating currently 
assigned is in keeping with the applicable law and 
regulations including the schedular criteria."  This, 
apparently, was an indirect reference to 38 C.F.R. § 3.344(a) 
which provides, in part, that evaluations in effect for 5 
years are not to be reduced based on one examination unless 
the evidence of record warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, even if 
material improvement is clearly reflected it must be 
reasonable certain that the improvement will be maintained 
under the ordinary conditions of life.  Again, as noted, the 
provisions of 38 C.F.R. § 3.344(a) were not applicable.  

At the time of the 1977 Board decision it was alleged that 
there was little difference in the findings of VA psychiatric 
rating examinations in 1975 and 1976.  To the extent that 
there is a factually driven argument that the 1976 rating 
reduction was not warranted, the Board may not now reweigh 
the evidence then on file.  

Under 38 C.F.R. § 4.16(a) a total disability rating is 
warranted when a veteran is unemployable due solely to 
service-connected disabilities and there is one service-
connected disability rated 60 percent or more disabling, or 
there is at least one service-connected disability rated 40 
percent or more disabling and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

Here, the effect of the June 1976 rating action appealed was 
to reduce the 70 percent rating for service-connected 
psychiatric disability to 50 percent and, thus, because there 
were no other compensably rated service-connected disorders, 
the veteran no longer met the requirements for the schedular 
assignment of a total rating under 38 C.F.R. § 4.16(a).  

In the motion to revise, citing Olson v. Brown, 5 Vet. 
App. 430, 434 - 44 (1993), reference has been made to the 
provisions of 38 C.F.R. § 3.343 providing that reduction or 
termination of a total rating must be done only when there is 
clear and convincing evidence of actual employability.  
However, while the 1976 rating action stated that the veteran 
was no longer shown to be unemployable due to his service-
connected psychiatric disorder, the 1976 termination of a 
total rating was not based on evidence of actual 
employability but was made because he no longer met the 
schedular requirements of 38 C.F.R. § 4.16(a), even if this 
was not clearly articulated at that time.  As to this, in 
Olson, Id., there was a reduction from a 100 percent 
schedular rating to a 70 percent disability rating and, thus, 
the veteran in Olson continued to meet the threshold 
requirements for a total rating on a schedular basis.  The 
Court's holding in Olson, Id., was based solely upon a lack 
of clear and convincing evidence of actual employability.  

Consequently, the July 1976 statement of Dr. Workman, 
reporting that he had treated the veteran since March 1975 
and that the veteran was "still unable to work and should be 
considered for total disability at this time," while perhaps 
sufficient to refute any finding of actual employability, is 
not dispositive of the outcome.  Rather, simply stated, the 
reduction to a 50 percent rating precluded the veteran from 
meeting the threshold requirements for a schedular total 
rating under 38 C.F.R. § 4.16(a).  

In the motion for revision, there was no allegation of CUE in 
any purported failure to address entitlement to a total 
rating based on the extraschedular provisions of 38 C.F.R. 
§ 4.16(b) (and moreover, the provisions of 38 C.F.R. 
§ 4.16(c) [now deleted] did not become effective until 1989, 
after the 1977 Board decision in question).  


ORDER


The motion for revision of the January 25, 1977 Board 
decision on the grounds of CUE is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

